         Case 1:20-cv-08281-JGK Document 23 Filed 06/14/21 Page 1 of 1




                                            June 14, 2021
Hon. John G. Koeltl
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:    SEC v. John D. McAfee & Jimmy Gale Watson, Jr., No. 20 Civ. 8281 (JGK)

Dear Judge Koeltl:

        Plaintiff Securities and Exchange Commission (the “SEC”) respectfully writes to provide
a status update on this matter.

        On October 5, 2020, the SEC filed its Complaint against Defendants John David McAfee
(“McAfee”) and Jimmy Gale Watson, Jr. (“Watson”) (D.E. 1). On March 4, 2021, the United
States Attorney’s Office for the Southern District of New York (“USAO”) unveiled an
indictment against McAfee and Watson in a parallel criminal proceeding arising out of
substantially identical conduct as this case. United States v. McAfee, 21 Cr. 138 (LGS)
(S.D.N.Y. Feb. 10, 2021). The USAO has informed the SEC that it imminently intends to move
for a stay of this case, pending the resolution of the parallel criminal action.

        On March 5, 2021, the SEC served the Summons and Complaint on Watson and, on
March 10, 2021, filed a certificate of service as to Watson (D.E. 18). Watson’s answer is
currently due on July 22, 2021, pursuant to this Court’s April 22, 2021 Order (D.E. 21).

        Earlier today, the SEC filed a declaration proving service as to Defendant McAfee (D.E.
22) (“Declaration”), who is currently being detained in a Spanish prison. As the Declaration
shows, the SEC served McAfee on February 10, 2021, pursuant to the Convention on Service
Abroad of Judicial and Extrajudicial Documents in Civil or Commercial Matters under Fed. R.
Civ. P. 4(f)(1). See D.E. 22-5 at 13. Under Fed. R. Civ. P. 12(a)(1)(A)(i), McAfee’s answer or
responsive pleading was due on March 3, 2021.

                                                   Respectfully submitted,

                                                   _____________________
                                                   Jorge G. Tenreiro

cc: All Defendants (Watson via counsel; McAfee via certified international mail)
